UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21460 Pioneer Series Trust II (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: August 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Select Mid Cap Growth Fund Schedule of Investments 8/31/2016 (Unaudited) Shares Value COMMON STOCKS - 99.2% Energy - 2.5% Oil & Gas Equipment & Services - 0.1% Forum Energy Technologies, Inc. * $ Oil & Gas Exploration & Production - 2.4% Cabot Oil & Gas Corp. $ Cimarex Energy Co. Continental Resources, Inc. * Memorial Resource Development Corp. * Newfield Exploration Co. * $ Total Energy $ Materials - 5.6% Commodity Chemicals - 0.4% Trinseo SA $ Specialty Chemicals - 1.9% Albemarle Corp. $ Flotek Industries, Inc. * The Sherwin-Williams Co. WR Grace & Co. * $ Construction Materials - 1.1% Eagle Materials, Inc. $ Vulcan Materials Co. $ Metal & Glass Containers - 0.8% Ball Corp. $ Paper Packaging - 1.1% Avery Dennison Corp. $ Packaging Corp. of America $ Steel - 0.3% Allegheny Technologies, Inc. $ Total Materials $ Capital Goods - 10.3% Aerospace & Defense - 1.5% B/E Aerospace, Inc. * $ Cubic Corp. Raytheon Co. $ Building Products - 1.7% AO Smith Corp. $ Fortune Brands Home & Security, Inc. Lennox International, Inc. $ Electrical Components & Equipment - 1.5% Acuity Brands, Inc. $ AMETEK, Inc. $ Industrial Conglomerates - 0.6% Roper Technologies, Inc. $ Construction & Farm Machinery & Heavy Trucks - 0.5% WABCO Holdings, Inc. * $ Industrial Machinery - 2.6% Albany International Corp. $ Dover Corp. Fortive Corp. Xylem, Inc. $ Trading Companies & Distributors - 1.9% MRC Global, Inc. * $ MSC Industrial Direct Co., Inc. United Rentals, Inc. * $ Total Capital Goods $ Commercial Services & Supplies - 3.7% Environmental & Facilities Services - 0.6% Waste Connections, Inc. $ Security & Alarm Services - 0.4% Johnson Controls International plc $ Research & Consulting Services - 2.7% Equifax, Inc. $ The Dun & Bradstreet Corp. Verisk Analytics, Inc. * $ Total Commercial Services & Supplies $ Transportation - 2.7% Airlines - 2.2% Alaska Air Group, Inc. $ American Airlines Group, Inc. Southwest Airlines Co. $ Railroads - 0.5% Kansas City Southern $ Total Transportation $ Automobiles & Components - 0.4% Auto Parts & Equipment - 0.4% Lear Corp. $ Total Automobiles & Components $ Consumer Durables & Apparel - 2.5% Home Furnishings - 0.9% Mohawk Industries, Inc. * $ Housewares & Specialties - 0.9% Newell Brands, Inc. $ Footwear - 0.5% Skechers U.S.A., Inc. * $ Textiles - 0.2% Kate Spade & Co. $ Total Consumer Durables & Apparel $ Consumer Services - 3.6% Hotels, Resorts & Cruise Lines - 0.3% Norwegian Cruise Line Holdings, Ltd. * $ Leisure Facilities - 0.3% Planet Fitness, Inc. $ Restaurants - 2.6% Chipotle Mexican Grill, Inc. * $ Dave & Buster's Entertainment, Inc. Jack in the Box, Inc. * Panera Bread Co. * $ Specialized Consumer Services - 0.4% ServiceMaster Global Holdings, Inc. $ Total Consumer Services $ Media - 0.7% Broadcasting - 0.3% Scripps Networks Interactive, Inc. $ Cable & Satellite - 0.4% Liberty Broadband Corp. $ Total Media $ Retailing - 10.1% Distributors - 0.8% LKQ Corp. * $ General Merchandise Stores - 3.1% Dollar General Corp. * $ Dollar Tree, Inc. * Ollie's Bargain Outlet Holdings, Inc. $ Apparel Retail - 0.7% Ross Stores, Inc. $ Home Improvement Retail - 1.2% Lowe's Companies, Inc. $ Specialty Stores - 2.5% Sally Beauty Holdings, Inc. * $ Signet Jewelers, Ltd. Tractor Supply Co. * Ulta Salon Cosmetics & Fragrance, Inc. * $ Automotive Retail - 1.8% Advance Auto Parts, Inc. $ O'Reilly Automotive, Inc. * $ Total Retailing $ Food & Staples Retailing - 1.2% Drug Retail - 0.7% Rite Aid Corp. * $ Food Retail - 0.5% Whole Foods Market, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 7.1% Brewers - 1.2% Molson Coors Brewing Co. (Class B) $ Distillers & Vintners - 1.2% Constellation Brands, Inc. * $ Soft Drinks - 0.3% Monster Beverage Corp. $ Packaged Foods & Meats - 4.4% Amplify Snack Brands, Inc. $ Blue Buffalo Pet Products, Inc. ConAgra Foods, Inc. Mead Johnson Nutrition Co. The Hain Celestial Group, Inc. * The Hershey Co. The JM Smucker Co. Tyson Foods, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 10.0% Health Care Equipment - 2.6% Boston Scientific Corp. * $ Edwards Lifesciences Corp. * Nevro Corp. $ Health Care Supplies - 2.6% Align Technology, Inc. * $ Endologix, Inc. * Penumbra, Inc. $ Health Care Distributors - 1.0% Cardinal Health, Inc. $ Health Care Services - 0.9% Amedisys, Inc. * $ MEDNAX, Inc. * $ Managed Health Care - 2.9% Humana, Inc. $ WellCare Health Plans, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 7.0% Biotechnology - 4.2% Alder Biopharmaceuticals, Inc. $ Alkermes Plc * Incyte Corp. * Neurocrine Biosciences, Inc. * Ophthotech Corp. Prothena Corp Plc * TESARO, Inc. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 1.4% Jazz Pharmaceuticals Plc * $ Life Sciences Tools & Services - 1.4% Charles River Laboratories International, Inc. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 0.8% Regional Banks - 0.8% BankUnited, Inc. * $ Signature Bank * $ Total Banks $ Diversified Financials - 5.0% Specialized Finance - 3.3% Intercontinental Exchange, Inc. $ Nasdaq, Inc. S&P Global, Inc. $ Asset Management & Custody Banks - 1.0% Invesco, Ltd. $ Oaktree Capital Group LLC $ Investment Banking & Brokerage - 0.7% TD Ameritrade Holding Corp. $ Total Diversified Financials $ Insurance - 0.6% Insurance Brokers - 0.6% Willis Towers Watson Plc $ Total Insurance $ Real Estate - 2.7% Industrial REIT - 0.5% Duke Realty Corp. $ Health Care REIT - 0.6% Ventas, Inc. $ Residential REIT - 0.3% American Homes 4 Rent * $ Specialized REIT - 0.8% Equinix, Inc. $ Real Estate Services - 0.5% Jones Lang LaSalle, Inc. $ Total Real Estate $ Software & Services - 12.8% Internet Software & Services - 2.8% CoStar Group, Inc. * $ NetEase, Inc. (A.D.R.) Twitter, Inc. * $ IT Consulting & Other Services - 0.5% Gartner, Inc. * $ Data Processing & Outsourced Services - 4.2% Fidelity National Information Services, Inc. $ MasterCard, Inc. Sabre Corp. Total System Services, Inc. Vantiv, Inc. * $ Application Software - 3.6% Blackbaud, Inc. $ Intuit, Inc. Splunk, Inc. * The Ultimate Software Group, Inc. * Zendesk, Inc. $ Systems Software - 0.9% ServiceNow, Inc. * $ Home Entertainment Software - 0.8% Electronic Arts, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 2.1% Communications Equipment - 1.6% Harris Corp. $ Lumentum Holdings, Inc. Palo Alto Networks, Inc. * $ Technology Distributors - 0.5% CDW Corp./DE * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 7.4% Semiconductor Equipment - 1.8% Lam Research Corp. * $ Semiconductors - 5.6% Analog Devices, Inc. $ Broadcom, Ltd. Cypress Semiconductor Corp. Marvell Technology Group, Ltd. Micron Technology, Inc. * NVIDIA Corp. Silicon Motion Technology Corp. (A.D.R.) Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.4% Integrated Telecommunication Services - 0.4% SBA Communications Corp. * $ Total Telecommunication Services $ TOTAL COMMON STOCKS (Cost $1,064,841,652) $ TOTAL INVESTMENT IN SECURITIES - 99.2% (Cost $1,064,841,652) (a) $ OTHER ASSETS & LIABILITIES - 0.8% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. REIT Real Estate Investment Trust. (a) At August 31, 2016, the net unrealized appreciation on investments based on cost for federal income tax purposes of $1,072,087,994 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of August 31, 2016, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
